PARDEE, Circuit Judge
(dissenting). In my opinion the statutes of the state of Alabama, conferring power upon the Alabama Railroad Commission to fix and adjust rates, are constitutional, and, therefore, I think that the orders of injunction appealed from, restraining the commission in respect to making other and future rates, except within certain limits defined by the court, are erroneous, and should, in that respect, be modified.
A painstaking examination of the transcripts satisfies me that the complainants made sufficient proof as to the confiscatory nature of the rates sought to be enjoined, and that they are entitled to the protection of the court pending a final hearing; and, therefore, in my opinion, the injunction orders appealed from, except as to future rates, should be affirmed.